Brooke, J.
The record in this case conclusively shows *554that defendants’ farm was listed with the Hayes Agency through the instrumentality of plaintiff. Before defendants made either of the contracts, they knew that plaintiff was listing farms for S. V. R. Hayes. They likewise knew that plaintiff was in doubt as to his right to accept a commission from them, as well as a $50 fee from Hayes, in case the farm was sold. They knew that he wrote to Hayes for permission to accept such commission and got it, and they agreed to pay him 2 per cent, of the selling price if they sold their farm through Hayes at a price net to them. After this arrangement (not in writing) was made, plaintiff introduced the representative of Hayes to defendants, and that representative and defendants thereupon executed Exhibit B. Whether Exhibit A (the contract between plaintiff and defendants) was entered into immediately before or after the execution of Exhibit B is a matter of no consequence, as all the parties knew exactly what they were contracting about. All of them knew that during the life of the Hayes contract he alone had the right to sell the farm, unless it was sold by defendants themselves. All knew that the price named in the Hayes contract must be net to defendants, and that Hayes must make his commission by raising the selling price.
The farm was sold to a purchaser procured through Hayes for $60 per acre, and defendants paid Hayes the $2.50 per acre he had added to their price, as they had agreed to do in Exhibit B. They therefore have paid no commission whatever for the sale of the farm, but have received their full net selling price. I am unable to observe any ambiguity whatever in the contract Exhibit A. In it defendants agree to pay plaintiff 2 per cent, of the purchase price of the farm, provided he procures them a purchaser through the agency of S. V. R. Hayes within a certain limited period. He has procured a purchaser through Hayes, who bought defendants’ farm within the time limited, at the price ( net to them) specified in the contract Exhibit B. Why has he not earned his commis*555sion ? While I am of opinion that he would be entitled to recover under his contract if he had done no more than to list the farm with Hayes, thus setting in motion the efficient cause which resulted in a sale satisfactory to defendants, yet the record shows that he was not without influence in inducing Mr. Wilmot to purchase; indeed, that influence may have been a determining factor. I am of opinion that when the testimony was closed the plaintiff was entitled upon the admitted or undisputed facts to a directed verdict.
The judgment should stand affirmed.
Steere, O. J., and Moore, McAlvay, Kuhn, and Bird, JJ., concurred with Brooke, J.